Citation Nr: 1629993	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-321 79	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than January 21, 2009 for the grant of service connection for depression, not otherwise specified, with anxiety (previously rated separately as adjustment disorder, mild, with depressive and anxious features and neurosis, depressive reaction, chronic, severe, in a paranoid personality).

(The issues of entitlement to service connection for breathing problems, chronic sinusitis, and sleep apnea are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from October 1975 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  That decision granted service connection for depression with an evaluation of 30 percent effective January 21, 2009 and of 50 percent effective from January 29, 2013; increased the rating for residuals of cancer of the left testicle to 30 percent effective January 21, 2009; granted service connection for peripheral neuropathy of the right upper extremity with an evaluation of 10 percent effective January 21, 2009 and of 30 percent effective from May 21, 2012; granted service connection for peripheral neuropathy of the left upper extremity and the lower extremities, each with an evaluation of 10 percent effective January 21, 2009 and of 20 percent effective from May 21, 2012; granted service connection for Raynaud's disease with an evaluation of 0 percent effective January 21, 2009; denied service connection for lymphoma; and denied entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the right foot.  

In May 2013, the Veteran filed a Notice of Disagreement (NOD) with respect to only the effective date of the grant of service connection for depression.  The RO furnished the Veteran a Statement of the Case in October 2013, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2013.  

In August 2015, the Veteran and his brother testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

FINDINGS OF FACT

1.  In February 1981, the Veteran filed an informal claim for service connection of a psychiatric disorder.

2.  In a November 1981 rating decision, the RO denied the Veteran's claim.  

3.  In January 2009, the Veteran filed to reopen his claim for service connection for a nervous condition.  

4.  A February 2013 rating decision granted service connection for depression, not otherwise specified, with anxiety evaluated as 30 percent disabling from January 21, 2009 and as 50 percent disabling from January 29, 2013.

5.  Relevant service records were associated with the Veteran's claims file after the November 1981 rating decision denying the Veteran's claim for a psychiatric disorder.

6.  Upon reconsideration, the evidence of record establishes that the Veteran incurred and was diagnosed with depression in service.  

7.  The Veteran's claim for depression relates back to the time of his original claim that was denied by way of the November 1981 rating decision.  


CONCLUSION OF LAW

The criteria for an earlier effective date of February 27, 1981 for the grant of service connection for depression, not otherwise specified, with anxiety have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(r) (2015).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim generally can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In such a case, the effective date cannot be earlier than a subsequent claim to reopen.  38 C.F.R. § 3.400(q)(2) (2015); Leonard v. Principi, 17 Vet. App. 447 (2004).  

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement in section 3.156(a) that new and material evidence must be submitted to reopen a claim.  38 C.F.R. § 3.156(c)(1) (2015).  Such records include service records that are related to a claimed in-service event, injury, or disease.  Id. at § 3.156(c)(1)(i) (2015).  An award made based all or in part on the records identified by section 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3) (2015).

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for depression on the basis that relevant service records were not before the RO when it denied his claim in November 1981.

By way of background, in December 1977, the Veteran discovered a mass in his left testicle while he was on active duty.  In January 1978, he was transferred to Fitzsimons Army Medical Center (FAMC) for treatment of the mass, which was found to be cancerous.  In February 1978, a Physical Evaluation Board (PEB) was held and the Veteran was relieved from active duty due to disability effective in March 1978.  Given the Veteran's impending discharge from service and his desire to return home, the Veteran was transferred from FAMC to a VA medical center in February 1978 for further hospital treatment.  The Veteran was discharge by VA in April 1978.

In March 1978, the Veteran filed an application for service connection of his testicular cancer.  See March 1978 Veteran's Application for Compensation and/or Pension (VA Form 21-526).  According to a February 2011 VA Memorandum, a March 1978 letter from the Department of the Air Force accompanied the Veteran's application and stated that his medical records were not available because they were with the PEB.  As such, the only service treatment records associated with the claims file at the time of the inial rating decision were a February 1978 hospital discharge summary from FAMC and the February 1978 examination and history in connection with the PEB, other than VA treatment records.  By an April 1978 rating decision, the RO granted service connection for testicular cancer with an evaluation of 100 percent.

A VA examination was conducted in November 1980 to assess the status of the Veteran's cancer.  In a January 1981 rating decision, the RO proposed to reduce the evaluation for testicular cancer to 10 percent effective April 1981.  The Veteran responded, in relevant part, that he had been seing a psychologist.  See February 1981 Statement in Support of Claim (VA Form 21-4138).  The RO accepted this statement as an informal claim for service connection of a psychiatric disorder.  In a November 1981 rating decision, the RO denied service connection for neurosis, depressive reaction, chronic, severe, in a paranoid personality, which was found to be a personality disorder.  Personality disorders are not considered disabilities for VA compensation purposes and, therefore, cannot be service connected.  The November 1981 rating decision was not appealed and became final.

In January 1986, the Veteran filed a claim for service connection for a nervous condition.  See January 1986 VA Form 21-4138.  A February 1986 letter notified the Veteran that he was previously denied service connection for a nervous condition.  Therefore, he needed to submit additional evidence that his disability was incurred in or aggravated by his military service.  The Veteran did not submit any evidence, and no action was taken on the claim.

In January 2009, the Veteran submitted a claim for anxiety and depression brought on by his service-connected testicular cancer and other disorders he alleged to be caused by treatment for his cancer.  See January 2009 VA Form 21-4138.  In a June 2009 rating decision, the RO denied service connection for adjustment disorder, mild, with depressive and anxious features.  The RO noted that service treatment records are negative for any complaint, treatment, or diagnosis of any mental health condition.  The Veteran filed a NOD to the rating decision in July 2009. 

In September 2009, the RO requested mental health records for inpatient treatment at FAMC.  In March 2010, the RO receive approximately 230 pages of medical records pertaining to the Veteran's admission from January to February 1978.

Service records associated with the Veteran's claim file in March 2010 show in-service assessment of depression and symptoms of a psychological disorder.  For example, a January 1978 physician progress note provides that the Veteran was depressed after hearing news regarding the pathology of his mass.  The assessment was depression.  Other January 1978 progress notes show the Veteran was "having some problems adjusting psychologically," and was "very upset and nervous today."  January 1978 nurses' notes include multiple entries showing the Veteran was depressed that evening, was very nervous, was depressed in the evening and was worried the chemotherapy would cause brain damage, and still had great fear of becoming a vegetable from chemotherapy.  

The Veteran was afforded a new VA examination in January 2013 (he previously had an examination in June 2009 before the service treatment records were associated with the claims file).  The examiner opined that the Veteran's current depression with anxiety is related to the adjustment disorder he was treated for in-service and has been treated for over the years.  The examiner explained that the repeated diagnosis of an adjustment disorder suggests that the Veteran has had depression and anxiety symptoms dating back to when he had cancer.

As noted above, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  The Board finds that relevant service records were associated with the Veteran's claims file after the November 1981 rating decision denying the Veteran's claim for a psychiatric disorder; as such, the Veteran's claim must be reconsidered.  38 C.F.R. § 3.156(c) (2015).  Therefore, the Veteran's claim relates back to the time of his original claim that was denied by way of the November 1981 rating decision.  

Upon reconsideration, the Board finds the preponderance of the evidence shows that the Veteran incurred and was diagnosed with depression in service, which is related to his current depressive disability.  Therefore, in light of all of the above, the earliest effective date of entitlement to service connection for the Veteran's depressive disability is February 27, 1981, the day VA received the Veteran's informal claim for a psychiatric disorder.  See 38 C.F.R. § 3.400(r) (2015).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an earlier effective date of February 27, 1981 for the grant of service connection for depression, not otherwise specified, with anxiety is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


